FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D17-5237
                  _____________________________

FIRUZA SARAZIN,

    Appellant,

    v.

RATKO JOHN SARAZIN,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Escambia County.
Darlene F. Dickey, Judge.

                        February 5, 2019


PER CURIAM.

     Firuza and Ratko Sarazin ended their fifteen-year marriage
in 2017. They agreed about some aspects of the dissolution—the
parenting plan for their two children, for example—but they
turned to the court to resolve certain financial disagreements. The
trial court entered a final judgment equitably distributing the
marital assets, awarding the wife alimony and child support, and
addressing the issue of attorney’s fees. Firuza Sarazin (the wife)
now appeals, raising several issues. We affirm in part and reverse
in part.

                                I.

     The wife first challenges the court’s decision to exclude from
the equitable distribution analysis $80,000 the husband sent his
parents in Croatia shortly before she petitioned for dissolution.
The court found marital assets of approximately $360,000 and
essentially no marital debt. But the total available for distribution
would have been approximately $440,000 had the husband not
sent his parents $80,000, and the wife argues that the $440,000
should have been the starting point. The husband testified he gave
his parents the money to help with their home and that the wife
was fully on board with it and approved the gift. The wife testified
that she never approved it, and the trial court rejected the
husband’s contrary testimony. The trial court found, though, that
the husband was unaware of the imminent dissolution. The
marriage had been struggling for a while, and the wife had long
threatened divorce, but the husband testified he was nonetheless
blindsided, not believing any filing was imminent.

     We review a trial court’s equitable distribution ruling only for
an abuse of discretion. Stough v. Stough, 18 So. 3d 601, 604 (Fla.
1st DCA 2009). Under section 61.075(1)(i), Florida Statutes, courts
must consider “intentional dissipation . . . of marital assets” in
deciding whether to depart from “the premise that the distribution
should be equal.” Here, the trial court explicitly concluded that the
husband’s $80,000 transfer to his parents did not constitute
“intentional dissipation of marital assets,” and we cannot conclude
otherwise. The wife argues that the trial court erred by relying
solely on its finding that the husband was unaware that a
dissolution petition was imminent when he transferred the money.
The wife argues that the correct inquiry is not whether a filing was
imminent but whether the transfer came “at a time when the
marriage is undergoing an irreconcilable breakdown.” Walker v.
Walker, 85 So. 3d 553, 555 (Fla. 1st DCA 2012) (quoting Belford v.
Belford, 51 So. 3d 1259, 1260-61 (Fla. 2d DCA 2011)). But it is not
clear that the trial court based its decision solely on when the
husband learned of his wife’s intentions—or that it found an
“irreconcilable breakdown” existed at the time of the transfer.
Indeed, the husband had testified he was trying to work things out
with his wife. Moreover, the trial court could not have distributed
the $80,000 without an explicit finding of the husband’s
misconduct, see Jones v. Jones, 239 So. 3d 211, 212-13 (Fla. 1st
DCA 2018), and the court made no such finding. “As a general rule,
expenditures and investment decisions which do not rise to the
level of misconduct will not support an unequal distribution of

                                 2
marital assets.” Branch v. Branch, 775 So. 2d 406, 407 (Fla. 1st
DCA 2000). Perhaps this record could have supported such a
finding, but we cannot say the trial court was obligated to make a
finding of misconduct. Cf. Spence v. Spence, 669 So. 2d 1110, 1111
(Fla. 1st DCA 1996) (finding misconduct where “[t]here is
competent, substantial evidence in the record to support the trial
court’s finding that Former Wife, in effect, deceived Former
Husband into the transfer”). We therefore affirm the court’s
decision to exclude the transfer from the equitable distribution.

                                II.

     Next, the wife argues that the trial court erred by considering
gifts from her family in determining the alimony award. The wife’s
mother and brothers regularly gave her substantial gifts, and the
trial court found that these gifts were likely to continue after the
marriage ended. The court allocated $4,261 per month in income,
reflecting the anticipated future gifts based on what the family had
given her in the past—nearly $470,000 over the past decade or so.
The wife now argues that there was no evidence to show that these
gifts would continue. 1

     We must reverse. This court has held that “[g]ifts which have
not yet been received are purely speculative in nature, mere
expectancies, and as such are not properly included in the
calculation of income for purposes of determining the need for, or
the ability to provide, support.” Shiveley v. Shiveley, 635 So. 2d
1021, 1022 (Fla. 1st DCA 1994) (noting “[w]e are also required to
reverse the decision of the trial court to impute income to [former
wife] based upon past gifts from her parents”); accord Bedell v.
Bedell, 583 So. 2d 1005, 1008 (Fla. 1991) (“We reject the husband’s
contention that the wife does not really need more alimony because
her mother is assisting in her support. For the purpose of
demonstrating need in dissolution or modification proceedings, the
fact that one of the parties is surviving through the largess of her

    1  The wife testified below that her family’s payments were not
gifts, but loans she would have to repay. The court rejected this
testimony, finding no repayment obligation. The wife has not
challenged this fact-finding on appeal, so we will consider the
payments gifts.

                                 3
family is legally irrelevant.”); Gardner v. Gardner, 692 So. 2d 245,
245-46 (Fla. 1st DCA 1997) (“The trial court abused its discretion
in failing to award alimony based on the monetary gifts appellee’s
parents had given in the past but were under no obligation to give
in the future.”). The wife testified her family helped her when she
had needs, and it may be logical to conclude—as the trial court
did—that her family would continue to help her when she had
post-marriage needs. But our precedent does not allow such a
conclusion to affect alimony determinations. On remand, the court
should not consider family gifts in determining alimony. 2

                                 III.

     Last, the wife argues that the trial court abused its discretion
by refusing to award her attorney’s fees. The trial court denied her
request for fees, finding “it is not appropriate to order the Husband
to pay the Wife’s attorney’s fees that have already been paid by her
family due to the lack of proof that she needs to repay them.” The
wife argues this was error, citing Burrill v. Burrill, 701 So. 2d 354
(Fla. 1st DCA 1997). In Burrill, this court held that “[i]n assessing
whether a fee award is appropriate, the court must ‘determine the
parties’ financial ability to pay fees based only upon the financial
resources of the parties and not to financial assistance of family or
friends.’” Id. at 356 (quoting Bromante v. Bromante, 577 So. 2d
662, 662 (Fla. 1st DCA 1991)). But the denial in Burrill “was
predicated on a finding that both parties borrowed money from
their parents to pay their attorney’s fees and costs.” Id. Here, the
court found that the wife’s fees were paid by her family, that she
had no obligation to repay, and that she therefore had no financial
need relating to fees. See Burnett v. Burnett, 237 So. 3d 447, 450
(Fla. 1st DCA 2018) (“The primary considerations for an award of
attorney’s fees under section 61.16, Florida Statutes, are the
party’s need and the other party’s ability to pay.”); Abbott v. Abbott,


    2   The wife separately challenges the child-support
calculations, again arguing that the court wrongly considered her
family gifts. We reverse the child-support calculation for the same
reason we reverse the alimony calculation. On remand the trial
court should recalculate child support without considering any
anticipated gifts from the wife’s family.

                                  4
187 So. 3d 326, 329 (Fla. 1st DCA 2016) (“An order to pay a portion
of the spouse’s attorney’s fees must be based on the requesting
party’s need and the other party’s ability to pay the fees.”). We
cannot conclude that the trial court’s finding regarding the wife’s
lack of need was not supported by competent, substantial evidence.
The wife did not need assistance from her former husband to
secure quality counsel. See Abbott, 187 So. 3d at 328 (“[T]he
purpose of section 61.16 is to ensure that both parties will have a
similar ability to obtain competent legal counsel.” (marks
omitted)). We therefore affirm the denial of fees.

    AFFIRMED in part; REVERSED in part.

ROBERTS, RAY, and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Charles F. Beall, Jr., of Moore, Hill, & Westmoreland, P.A.,
Pensacola, and Nicole Kessler Ferry of Ferry & Ferry, P.A.,
Pensacola, for Appellant.

Laura E. Keene of Beroset & Keene, Pensacola, for Appellee.




                                5